AO 440 (Rev. 06/12) Summons in a Civil Action


                                             United                    States         District           Court
                                                                                 for the

                                                                    Eastern District of Wisconsin




                   Estate of Christopher J. Davis et al

                                   Plainliff(s)
                                       V .                                                 Civil Action No. 18-CV-01846



                                Juan Ortiz, et al.


                                  Defendanl(.i)


                                                                SUMMONS IN A CIVIL ACTION

                                              Roberto Juarez Nieves, Jr.
T 01 (Defendant s name and address)
                                              7 0 8 W. P i e r c e S t r e e t
                                              Milwaukee, WI 53204



            A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you receive it) - or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiffs attorney, whose
n a m e a n d a d d r e s s a r e : N a t h a n i e l C a d e , J r.
                                                  Cade Law Group LLC
                                                  PO Box 170887, Milwaukee, WI 53217


            If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                                             S T E P.                     QF COURT


D a t e : 11 / 2 7 / 2 0 1 8                                                                    s/Tony
                                                                                                                  'lerk (ff Deputy Clerk




                               Case 2:18-cv-01846-JPS Filed 11/25/18 Page lot 2 Document 16


                        Case 2:18-cv-01846-JPS Filed 12/07/18 Page 1 of 2 Document 35
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
C i v i l A c t i o n N o . 1 8 - C V- 0 1 8 4 6


                                                                PROOF OF SERVICE
                           {This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

              This summons and the attached complaint for (name of individual and Htle, if any):


were            received                   by      me   on     (date)      •

              |(!l I personally served the summons and the attached complaint on the individual at (place):


              □ I left the summons and the attached complaint at the individual's residence or usual place of abode with (name)

                                                                               a person oTsuitable age and discretion who resides there,

              on (date)                                      , and mailed a copy to the individual's last known address; or

              □ I served the summons and the attached complaint on (name of individual)

              who is designated by law to accept service of process on behalf of (name of organization)

                                                                                   on (date)


              □ I retumed the summons unexecuted because

              D Other (specify):



              My fees are $                             for travel and $                       for services, for a total of $ 0.00

              I declare under penalty of perjury that this information is true.


Date:            V
                                                                                                       Server's signature
- l ATc OF WISCONSIN
ouUNTYOFDANE
    ^    ■—


                                                                                                    P r i n t e d n a m t r a n d fi t h -
^tjscrlb^ and swc^ to betore me this

                 7 - -Notary Public
        ^jmmission expires                                                                              Server's address



Additional information regarding attempted service, etc.:




                              Case 2:18-cv-01846-JPS Filed 11/25/18 Page 2 of 2 Document 16


                        Case 2:18-cv-01846-JPS Filed 12/07/18 Page 2 of 2 Document 35
